Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 12 are objected to because of the following informalities:
Claims 4 and 12 recite “the machine learning”. It will be assumed that this refers to the “machine learning model” previously recited in claims 1 and 9.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-20 are directed to an abstract idea without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The following rejection finds basis within § 2106 of the latest revision of the MPEP 9th Edition on June 2020. Within MPEP § 2106, the specific procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) can be found. As will be explained, these claims are directed to a judicial exception, namely, an abstract idea, that is not integrated into a practical application without significantly more and are therefore directed to ineligible subject matter. This rejection follows the procedures for this analysis within MPEP § 2106 and Applicant is referred to this section and its subsections for the specific details of the mechanics of the following analysis.
Claims 1, 9, and 17 recite a computing system, method, and non-transitory computer -readable medium that comprise storing text content of previous postings; receiving target attributes of a candidate that is a subject of a new posting; identifying, via a machine learning model, a subset of previous postings from among the previous postings which are most closely related to the new posting based on the target attributes of the candidate with respect to content of the previous postings; and detecting text objects from the identified subset of previous postings and outputting a display of the detected text objects.
Claims 2, 10, and 18 further recite removing previous postings based on processing duration of the previous postings to generate filtered postings, and identifying the subset of previous postings from the filtered postings.
Claims 3, 11, and 19 further recite removing previous postings based on a number of applications received with respect thereto to generate filtered postings, and identifying the subset of previous postings from the filtered postings.
Claims 4 and 12 further recite ordering the previous postings, via the machine learning, from most closely matching to least closely matching with respect to the target attributes, and selecting a threshold number of the ordered postings as the subset of previous postings.
Claims 5, 13, and 20 further recite predicting, via a second machine learning model, the target attributes of the candidate based on responsibilities of other users associated with the new posting.
Claims 6 and 14 further recite weighting the predicted target attributes with respect to each other based on missing attributes of the other users, wherein the identifying is performed based on the weighted target attributes.
Claims 7 and 15 further recite extracting text segments from the identified subset of previous postings and outputting the extracted text segments to a user interface.
Claims 8 and 16 further recite identifying, via the machine learning model, one or more images related to the new posting based on the target attributes of the candidate, and outputting the image with the detected text objects.
As such, these claims are properly directed to one of the four statutory categories of invention and therefore are statutory. (STEP 1: YES)
The first step of the Alice/Mayo test (aka. “Step 2A”) is determining whether the claims are directed to a judicial exception. MPEP § 2106.04, subsection II, states that “Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception. Together, these prongs represent the first part of the Alice/Mayo test, which determines whether a claim is directed to a judicial exception”.
MPEP § 2106.04, subsection II(A)(1), instructs that “Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.”
Regarding Prong One, collectively, the claimed concept is merely focused on, at best, receiving information, comparing the received information to previously collected information, and detecting text from the previously collected information for later presentation. As such, the claimed concept is merely drawn to mental processes including concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See MPEP §§ 2106.04(a), 2106.04(a)(2) regarding the identification of and descriptions regarding various enumerated abstract idea groupings, particularly § 2106.01(a)(2)(III) regarding mental processes.
It is further noted that it has been held that if a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474 (holding that claims to the mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). See MPEP § 2106.01(a)(2)(III)(B). It has also been held that claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer"). See MPEP § 2106.01(a)(2)(III)(C). 
MPEP § 2106.01(a)(2)(III)(C) further instructs that “examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept”. In light of the recitations of the claimed invention, Examiner finds this to be the case.
Therefore, it is found that the claims are merely directed to a mental process.
MPEP § 2106.04(d) instructs that “[A]fter determining that a claim recites a judicial exception in Step 2A Prong One, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception”. 
MPEP § 2106.04(d), subsection II, further instructs that “The analysis under Step 2A Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon (including products of nature). Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application…” MPEP § 2106.04(d), subsection III, further instructs that “The Prong Two analysis considers the claim as a whole. That is, the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application. Because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. However, the way in which the additional elements use or interact with the exception may integrate it into a practical application. Accordingly, the additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception. Instead, the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application.” 
MPEP § 2106.04(d)(1) also instructs that “A claim reciting a judicial exception is not directed to the judicial exception if it also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application. One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field. The application or use of the judicial exception in this manner meaningfully limits the claim by going beyond generally linking the use of the judicial exception to a particular technological environment, and thus transforms a claim into patent-eligible subject matter. Such claims are eligible at Step 2A because they are not ‘directed to’ the recited judicial exception…[F]irst the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., ‘thereby increasing the bandwidth of the channel’)”
Regarding Prong Two, claims 1-8 recite a “computing system” which comprises a “storage” and a “processor” which performs the steps of the claimed invention. Claims 1, 9, and 17 additionally recite “storing text content of previous postings” which, within claim 1, is recited as being within the “storage”. The claims further recite a generic “machine learning model” which performs the step of “identifying…a subset of previous postings from among the previous postings which are most closely related to the new posting based on the target attributes of the candidate with respect to content of the previous postings”. The claims also recite “outputting a display of the detected objects”.
Regarding the claimed “machine learning model”, the only particular disclosure regarding such is within paragraph 0035 of the specification discloses that “The machine learning model may select previous postings with a minimum or least distance to the attribute map of the target attributes 330. In some embodiments, the machine learning models may consider weights assigned to each of the target attributes 330 when identifying the closeness of each previous posting, such as the weights 231-234 shown in FIG. 2.”
Furthermore, paragraphs 0044-0045 describe a generic “display” as being part of the disclosed “computing system”.
Generally, the claims purport to store text content of a historical type, receive attributes of a particular type of information and other associated information newly produced, identify a subset of the stored historical text content that are “most closely related” to the newly produced information based on the attributes “with respect to” the stored historical text, and “detecting text objects” from the subset and “outputting” a “display” of the “detected text objects”. However, these additional elements are recited at a high level of generality are so generically specified in the claims and within the disclosure. Such amounts to a failure to be an improvement as it amounts to a computer using generically specified storage and processing including input and output elements for collecting information from, at best, other computers and processing and generating information using generically specified algorithms which are disclosed at a high level of generality. Collectively, they are indicative of a generically specified computerized environment. Therefore, they do no more than generally link the use of the abstract idea to a particular technological environment or field of use. 
Also, mere collection of “text content of previous postings”, reception of “target attributes of a candidate that is a subject of a new posting”, “identifying a subset of previous postings from among the previous postings which are most closely related to the new posting based on the target attributes of the candidate with respect to content of the previous postings”, and “detecting text objects” from the “subset” and “outputting a display” of the “detected text objects” does not involve anything that could be construed to be a technological improvement. Such does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field. Use of a computer and its associated elements in their ordinary capacity to perform their respective generic functions fails to amount to more than amount to more than a recitation of the words "apply it" (or an equivalent) since the claims merely invoke a computer or other machinery as a tool to perform an existing process. In this case, it is apparent that a generic computing device is used as a tool to perform an existing process, namely the mental process previously identified. See MPEP §§ 2106.04(d), subsection I; 2106.05(f).
Since these additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, they fail to integrate the abstract idea into a practical application.
MPEP § 2106.04(d), subsection II, further instructs that “Examiners should examine each claim for eligibility separately, based on the particular elements recited therein. Claims should not be judged to automatically stand or fall with similar claims in an application. For instance, one claim may be ineligible because it is directed to a judicial exception without amounting to significantly more, but another claim dependent on the first may be eligible because it recites additional elements that do amount to significantly more, or that integrate the exception into a practical application.” 
However, Examiner finds that the dependent claims also fail to integrate the abstract idea into a practical application.
Claims 2, 10, and 18 further recite removing previous postings based on processing duration of the previous postings to generate filtered postings, and identifying the subset of previous postings from the filtered postings. However, given the same rationale as above, this does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field.
Claims 3, 11, and 19 further recite removing previous postings based on a number of applications received with respect thereto to generate filtered postings, and identifying the subset of previous postings from the filtered postings. However, given the same rationale as above, this does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field.
Claims 4 and 12 further recite ordering the previous postings, via the machine learning, from most closely matching to least closely matching with respect to the target attributes, and selecting a threshold number of the ordered postings as the subset of previous postings. However, given the same rationale as above, this does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field.
Claims 5, 13, and 20 further recite predicting, via a second machine learning model, the target attributes of the candidate based on responsibilities of other users associated with the new posting. However, given the same rationale as above, this does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field. Further, such does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 6 and 14 further recite weighting the predicted target attributes with respect to each other based on missing attributes of the other users, wherein the identifying is performed based on the weighted target attributes. However, given the same rationale as above, this does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field. 
Claims 7 and 15 further recite extracting text segments from the identified subset of previous postings and outputting the extracted text segments to a user interface. However, given the same rationale as above, this does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field.
Claims 8 and 16 further recite identifying, via the machine learning model, one or more images related to the new posting based on the target attributes of the candidate, and outputting the image with the detected text objects. However, given the same rationale as above, this does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field. Further, such does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since it appears that the claims, as a whole, do not purport to improve the functioning of a computer, the technology or technical field, or otherwise apply or use the judicial exception in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment or field of use or add anything significant, these additional elements do not integrate the abstract idea into a practical application.
Therefore, the claims are directed to a judicial exception, namely an abstract idea. (STEP 2A: YES)
The next step of the Alice/Mayo test (ie. “step 2B”) is a search for an inventive concept, namely determining whether the claims recite additional elements that amount to significantly more than the judicial exception. MPEP § 2106.05 instructs that “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that ‘it is consistent with the general rule that patent claims “must be considered as a whole.”’” MPEP § 2106.05, subsection II, further instructs that “Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation… Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception? Examiners should answer this question by first identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept (i.e., amount to significantly more than the judicial exception(s)).”
Here, Examiner finds that the claims do not include additional elements that provide an inventive concept.
After reconsideration of whether the claims’ limitations individually or as a whole would reasonably be considered to be an inventive concept, the Examiner finds that they are not. With respect to the above limitations that fail to improve the functioning of a computer, the technology or technical field, generally link the use of a judicial exception to a particular technological environment or field of use, and/or merely add insignificant extra-solution activity to the judicial exception, it cannot be reasonably said that the additional elements, individually or in combination, would express an inventive concept.
Merely collecting “text content of previous postings”, receiving “target attributes of a candidate that is a subject of a new posting”, “identifying a subset of previous postings from among the previous postings which are most closely related to the new posting based on the target attributes of the candidate with respect to content of the previous postings”, and “detecting text objects” from the “subset” and “outputting a display” of the “detected text objects” does not involve anything that could be construed to be a technological improvement and is something that could be accomplished mentally, therefore, it would not have been reasonable to consider these additional limitations as being significantly more than the abstract idea.
The Examiner recognizes that "[w]hether a particular technology is well-understood, routine, and conventional goes beyond what was simply known does not mean it was well-understood, routine, and conventional." Berkheimer at 1369. However, the Examiner finds that the additionally recited steps were well-understood, routine, conventional before the effective filing date of these claims. Again, generally, the claims purport to store text content of a historical type, receive attributes of a particular type of information and other associated information newly produced, identify a subset of the stored historical text content that are “most closely related” to the newly produced information based on the attributes “with respect to” the stored historical text, and “detecting text objects” from the subset and “outputting” a “display” of the “detected text objects”. However, such was well-understood, routine, conventional within the computing art, particularly in the context of collecting information, comparing such to newly received information and finding a degree of relation, and outputting information based on the comparison for display. As such, the claims essentially amount to applying the abstract idea to a computer, i.e. “do it on a computer”.
The dependent claims also fail to provide any sort of inventive concept. Again, after reconsideration of whether the claims’ limitations individually or as a whole would reasonably be considered to be an inventive concept, the Examiner finds that they are not. With respect to the above limitations that fail to improve the functioning of a computer, the technology or technical field and/or generally link the use of a judicial exception to a particular technological environment or field of use, it cannot be reasonably said that the additional elements, individually or in combination, would express an inventive concept. Furthermore, the Examiner finds that the additionally recited steps recited the dependent claims were well-understood, routine, conventional before the effective filing date of these claims for the same reasons.
Therefore, all limitations considered in combination as a whole do not amount to significantly more because they purport, at best, storing text and identifying a subset of the stored text that is “most closely related” to information indicative of a particular type of information and other associated information newly produced, “detecting text objects” from the subset and “outputting” a “display” of the “detected text objects”. This does not represent an improvement to a technology or technical field, similar to Diamond v. Diehr, in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts; another example is SiRF Technology v. ITC in which a GPS receiver uses software that makes use of a mathematical formula to improve its ability to determine its position in weak signal environments. The claimed invention as a whole does not add any inventive concept nor alter the abstract nature of the claims. Merely appending well understood, routine, conventional activities previously known to the industry which is specified at a high level of generality, particularly within the computer monitoring art as demonstrated by the prior art cited, does not provide significantly more to the abstract idea.
Therefore, the claims fail to recite anything significantly more than the identified abstract idea. (STEP 2B: NO).
For these reasons, the claimed invention is ineligible.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-20 recite “text content of previous postings”. Claims 1-20 then recite “content of the previous postings”. It is unclear whether this is an antecedent reference to the previously recited limitation. Examiner will assume that this is the case for examination purposes.
	Claims 6 and 14 recite “the predicted target attributes”. There is insufficient antecedent basis for this limitation in the claims. Examiner will assume that these claims depend from claims 5 and 13 which would give this limitation proper antecedent basis.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-20 recite a computing system, method and non-transitory computer-readable medium that perform the functions of storing text content of previous postings; receiving target attributes of a candidate that is a subject of a new posting; identifying, via a machine learning model, a subset of previous postings from among the previous postings which are most closely related to the new posting based on the target attributes of the candidate with respect to content of the previous postings; and detecting text objects from the identified subset of previous postings and outputting a display of the detected text objects, which is distinguished from the cited prior art.
This indication of allowable subject matter is contingent upon the anticipated resolution of the remaining issues detailed in this action. 
In the event that any amendment made to the claims changes the scope of the indicated allowable subject matter, further reconsideration of whether the claims continue to distinguish from the prior art or are otherwise subject to further rejection may be deemed necessary.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Monday-Friday 9am-5pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2459